Citation Nr: 0500708	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear.  

2.  Entitlement to an increased (compensable) rating for 
otitis media of the right ear.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a hemorrhoidectomy, cryptitis incised and 
drained.  

4.  Entitlement to an increased (compensable) rating for 
tinea pedis, Schamberg's disease.  

5.  Entitlement to a compensable rating for multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
October 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a videoconference hearing in September 
2003.  A hearing was scheduled for a date in February 2004; 
however, the veteran did not appear for the hearing.  

In the November 2004 informal hearing presentation, the 
veteran's representative expressed the intention to pursue a 
claim for compensation benefits for right tympanic membrane 
perforation and vertigo, and for hearing loss in the left 
ear.  These matters are referred to the RO for all 
appropriate development and adjudication.  

The issues of entitlement to increased ratings for tinea 
pedis and Schamberg's disease, as well as for hemorrhoids, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The issue of entitlement to 
compensation under the provisions of 38 C.F.R. § 3.324 is 
deferred.  




FINDINGS OF FACT

1. Service connection is in effect for a right ear hearing 
disability.

2.  The veteran's service connected right ear hearing loss in 
manifested by puretone threshold averages of 50 decibels with 
speech recognition of 76 percent, resulting in Level "IV" 
hearing.  

3.  The service-connected right ear hearing loss is not 
compensable to a degree of 10 percent or more.  

4.  The veteran does not receive benefits for hearing loss of 
the left ear.

5.  The veteran does not have a current diagnosis of otitis 
media; no middle ear infection was found on the most recent 
examination in July 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 U.S.C.A. § 1160 (West 
2002), as amended by Veterans Benefits Act of 2002, Pub. L. 
107-330, Title I, Section 103, 116 Stat. 2821 (December 6, 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2004).

2.  The criteria for a compensable rating for otitis media of 
the right ear have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, § 4.87, Diagnostic Code 6200, 6201 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for right ear hearing loss 
and otitis media, nonsuppurative type in the right ear, in a 
rating decision, dated in August 1968.  The veteran has been 
assigned noncompensable ratings for each of these conditions.  

Hearing loss, right ear

As noted, the veteran has been granted service connection for 
right ear hearing loss only, with a noncompensable (zero 
percent) rating.  He argues that a compensable rating is 
warranted because he has severe hearing loss.  For the 
reasons and bases given below, the claim is denied.

Applicable Law and Regulations
The rating criteria for evaluating hearing loss disorders 
were amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  VA will consider the old 
and new regulations.  

Old Criteria
Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of pure tone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule). 

If service connection was in effect for only one ear, and the 
appellant did not have total deafness in both ears, the 
auditory acuity of the non-service-connected ear was 
considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

New Criteria
Under the "new" criteria, hearing loss manifested by "normal" 
patterns of impairment is rated just as it was prior to June 
10, 1999.  See 38 C.F.R. § 4.85 (2004).  However, the 
regulations now contain certain additional provisions with 
respect to "exceptional" patterns of impairment.  These 
provisions apply when the puretone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Id. § 4.86.  In addition, 
amendments made to 38 C.F.R. § 3.383(a)(3), effective from 
December 6, 2002, provide a new method for rating unilateral 
hearing loss.  

Under the revised law, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (to be codified 
at 38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 
(2004) (indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

It does not appear that the new rating criteria were 
explicitly considered by the RO or provided to the veteran.  
However, the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical. See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2003); 38 C.F.R. § 
4.85(b) and (e) (1998 and 2003).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination." See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability. See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable. Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average." See 64 Fed. Reg. 25202 (May 11, 1999).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c).  No such certification has been received in the 
instant appeal.  

As noted, disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis
When examined in July 2002, the veteran's service-connected 
right ear demonstrated puretone thresholds of 50, 25, 55 and 
70 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 50 decibels in the right ear.  The speech 
recognition score was 76 percent, in the right ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is IV.  

His non-service connected left ear was also examined in July 
2002.  Results demonstrated puretone thresholds of 25, 25, 
25, 50 and 75 decibels at 500, 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 44 decibels in the left 
ear.  The speech recognition score was 88 percent, in the 
left ear.  As the veteran's speech recognition score is less 
than 94 percent, his non-service-connected left ear is 
considered impaired for VA purposes under the new 38 C.F.R. 
§ 3.385.  

With a numeric designation of IV for the service-connected 
right ear, the pertinent question, then, is what designation 
to assign to the nonservice-connected left ear. 

There was also a change to 38 U.S.C.A. § 1160 during the 
pendency of this appeal, and VA must consider both statutory 
versions in evaluating the veteran's claim. The RO does not 
appear to have considered the amendments to 38 U.S.C.A. § 
1160. 

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3) provides that total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability 
is for special consideration under that section.  Also of 
note are the provisions of 38 C.F.R. § 4.85(f) (2003) which 
indicate that where service connection is in effect for 
hearing impairment in only one ear, the auditory acuity in 
the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. § 
4.85(f) further provides that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," subject 
to the provisions of § 3.383.  Here, there is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected left ear hearing loss.  However, he does 
not have total deafness in the nonservice-connected ear. 
Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his left 
ear is considered normal and given a designation of "I." 
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  
Accordingly, under the old criteria a designation of Level 
"IV" is assigned for his service-connected right ear. When 
applied to Table VII, the numeric designations of "IV for 
the right ear and "I" for the left ear translates to a zero 
percent evaluation.

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed 
to "deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  

The Board notes that the RO has not provided the veteran with 
prior notice of the December 2002 amendments to the law.  
However, the veteran has been notified of the need to submit 
evidence and argument as to the severity of his hearing loss, 
and has been given ample opportunity to submit such evidence 
and argument, to include an opportunity to testify on the 
matter.  Further, as noted above, the evaluation of hearing 
loss is based on a "mechanical application" of the rating 
schedule.  That is to say, the rating is based solely on 
audiometric data obtained through testing.  As set forth in 
further detail below-in light of the audiometric data that 
has been obtained-it is clear that none of the amendments in 
question can affect the outcome of the veteran's claim.  
Accordingly, the Board finds that he will not be prejudiced 
by the Board's consideration of those amendments in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Notably, the "new" criteria for rating unilateral hearing 
loss are more liberal.  However, as noted previously, they 
require that the hearing impairment in the service-connected 
ear be compensable to a degree of 10 percent or more before 
the impairment occasioned by the non-service-connected ear 
can be considered.  Here, the medical evidence demonstrates 
that the veteran has no more than level IV acuity in the 
right ear.  Thus, considering that ear alone-that is, 
assuming for the moment that the left ear has level I acuity-
he is entitled to no more than a zero percent 
(noncompensable) rating for the left ear under Table VII.  
Accordingly, because the right ear is not independently 
ratable at 10 percent or more (for this he would need a 
designation of X or XI in the service-connected right ear), 
the impairment in his left ear may not be considered (that 
is, it must be considered normal, or level I, for rating 
purposes) in rating his unilateral disability, and no more 
than a zero percent (noncompensable) rating may be assigned.

It is the Board's conclusion that the veteran's disability is 
not compensably disabling.  None of the audiological data 
supports the assignment of a rating in excess of the 
currently assigned noncompensable evaluation.  Nor does the 
evidence demonstrate that the veteran has an "exceptional" 
pattern of hearing impairment, as defined in 38 C.F.R. § 4.86 
(2004).  The preponderance of the evidence is against his 
claim.  

Otitis media, right ear  

Service connection has been established for nonsuppurative 
otitis media of the right ear.  In the original rating 
decision, dated in July 1973, the veteran was provided a 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  In the October 2002 rating 
decision, the veteran was rated under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6201.  

The Board observes that the rating schedule provides an 
evaluation of 10 percent for chronic, suppurative otitis 
media, mastoiditis, cholesteatoma (or any combination) during 
periods of suppuration or with aural polyps.  Hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of the skull 
are to be rated separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200.  Chronic otitis media, nonsuppurative type, is 
rated based on hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.  

The veteran underwent a VA ear examination in July 2002.  At 
that time, the examiner noted that there was no evidence of 
infection in the middle ear or inner ear.  There was no 
suppuration observed on objective evaluation.  No aural 
polyps were present as well.  

There is no current evidence of suppurative otitis media that 
would warrant a 10-percent rating.  In view of the foregoing, 
the preponderance of the evidence is against the claim for a 
compensable rating for otitis media.  

Extraschedular rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his service-connected 
ear conditions.

Although one may anticipate an adverse impact on the 
veteran's employment because of the existing hearing loss, 
there is no indication of marked impairment of his industrial 
activities.  At the July 2002 VA examination, the veteran 
described his greatest difficulty in terms of not being able 
to hear the television.  As for the service-connected otitis, 
the Board observes once again that no infection was 
demonstrated on the most recent VA examination.  
Consequently, there is currently no basis for consideration 
of a higher rating on extraschedular grounds.  

Regarding both claims, the veteran's representative has 
alleged that the VA examination of the veteran's ears and for 
hearing loss was inadequate because the examiner did not have 
the claims file for review.  The Board disagrees.  The law 
requires that accurate and fully descriptive medical 
examinations are required when rating disabilities.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.85 requires that examinations 
for hearing impairment be performed by a state-licensed 
audiologist.  In this case, the examination conducted in July 
2002 contains accurate and fully descriptive medical 
information and was conducted by an audiologist.  The Board 
relies upon this doctor's medical expertise.  No 
contradictory evidence has been presented.  As noted above, 
rating hearing loss disability is performed in a mechanical 
way with reliance on objective pure tone testing results.  
The examination also provided description of the current 
state of the veteran's service-connected otitis media.  Prior 
to this examination, the most recent medical evidence related 
to the veteran's hearing loss and otitis media is dated in 
October 1994 showing that examination of the ears was 
essentially negative.  The veteran's disabilities, when 
viewed historically, show a consistent picture of neither 
medical findings of otitis media nor compensable hearing 
loss.  


The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued its notices in June 2002 prior to the denial of 
benefits in October 2002.  The RO informed the veteran of its 
duty to notify and to assist him in the development of his 
case.  The RO informed the veteran of its duty to explain to 
him the information or evidence needed to grant the claims 
for service connection.  The letter discussed VA's duty to 
assist the veteran to obtain evidence for the claim and what 
was required of him with regard to the claim of higher 
ratings.  He was informed that to establish the benefit, the 
record must contain objective medical evidence of 
demonstrating a greater level of disability than previously 
assessed in accordance with specific VA criteria for the 
particular disability.  

The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of not providing a single notice to the claimant covering all 
content requirements is harmless error.  

With respect to its duty to assist, the Board observes that 
the RO solicited information regarding where the veteran had 
obtained additional treatment.  In his response, dated in 
July 2002, the veteran stated that he was not aware of any 
other sources of evidence relevant to his claim.  He stated 
that all his treatment had been provided at VA.  The RO 
obtained the veteran's VA medical records and provided 
medical examinations to determined the current nature and 
extent of disabilities.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

A compensable rating for right ear hearing loss is denied.  

A compensable rating for otitis media is denied.  




REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review the remaining 
issue.  For example, at the September 2002 rectal 
examination, the veteran presented a medical history 
remarkable for fecal leakage requiring the use of pads and 
garlic.  Physical examination revealed decreased sphincter 
tone in the rectum.  There were external hemorrhoidal tags 
without signs of anemia, fissures or bleeding.  The examiner, 
diagnosed status post hemorrhoidectomy, times two, with 
resultant rectal sphincter incontinence.  Service connection 
has not been established for incontinence, however; the Board 
views this matter to be inextricably intertwined with the 
claim for a higher rating for hemorrhoids.  

Also, the Board observes that the examiner did not comment on 
whether the veteran had large, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
These factors are significant in the determination regarding 
whether the veteran is entitled to a higher schedular 
evaluation.  

With respect to the claim of entitlement to a compensable 
rating for the veteran's skin condition, his representative, 
in the November 2004 informal hearing presentation, stated 
that the veteran's clinical records were not available for 
the examiner's review at the time of the July 2002 
examination.  On this basis, the representative requested an 
additional examination.  

The Board acknowledges the representatives concern and notes 
an additional bases for a remand for development.  Service 
connection was originally established for tinea pedis with 
Schamberg's disease.  On the most recent VA examination, 
conducted in October 2002, the examiner noted that the 
veteran had a history of tinea cruris; however, the presence 
of Schamberg's disease was neither established nor ruled out.  



In view of the foregoing, these issues are remanded to the RO 
for the following actions:  

1.  Afford the veteran a VA rectal 
examination in order to determine the 
current nature and extent of his service-
connected hemorrhoids.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Ask the examiner 
to comment on whether the veteran has 
large, thrombotic irreducible hemorrhoids 
with excessive redundant tissue 
evidencing frequent recurrences.  

Also, ask the veteran to establish or 
rule out a causal connection between the 
service-connected hemorrhoids and loss of 
sphincter tone or fecal incontinence.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has loss of sphincter tone or 
fecal incontinence that was caused or 
worsened by service-connected 
hemorrhoids.  In particular, the examiner 
is asked to answer the following:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current loss of sphincter 
tone or fecal incontinence was caused or 
worsened by service-connected 
hemorrhoids.  The clinical basis for the 
opinion should be set forth in detail.   

2.  Afford the veteran a skin examination 
in order to determine the current nature 
and extent of the service-connected skin 
condition, classified as tinea pedis with 
Schamberg's disease.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Ask the examiner 
to provide a complete diagnosis.  

Ask the examiner to state whether the 
veteran's service-connected skin 
condition productive of have involvement 
of at least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


